



Exhibit 10.1
 




James River Group, Inc.
1414 Raleigh Road, Suite 405,
Chapel Hill, NC 27517




April 2, 2018
Mr. Steven Hartman


Dear Steve:
The purpose of this letter (the “Agreement”) is to confirm that we have agreed
to amend and restate as of the Effective Date (as hereinafter defined) our prior
agreement with respect to the terms of your employment by James River Group,
Inc. (the “Parent Company”) to serve as President and Chief Executive Officer of
Parent Company subsidiaries Stonewood Insurance Company (“SIC”), Falls Lake
Insurance Management Company, Inc. (“FLIMCO”), Falls Lake National Insurance
Company (formerly Stonewood National Insurance Company), Falls Lake General
Insurance Company, and Falls Lake Fire and Casualty Company (together, the
“Companies”). In consideration of the mutual promises contained in this
Agreement, the parties to this Agreement hereby agree as follows:
1.EMPLOYMENT AND TERM. Effective as of March 1, 2018 (the “Effective Date”), the
Companies each agrees to continue to employ you (the “Executive”) as its
President and Chief Executive Officer, and Executive hereby accepts such
continued employment on the terms hereinafter set forth. The term of this
Agreement shall commence as of the Effective Date and end on December 31, 2019,
subject to the termination provisions of Section 6. The term of this Agreement
shall thereafter be automatically renewed for additional one year periods unless
written notice to the contrary shall be given by the Parent Company or Executive
to the other party not less than ninety (90) days prior to the end of the
initial or any renewal term that the term shall not thereafter be renewed
(“Non-Renewal Notice”), subject to the termination provisions of Section 6. The
initial term plus any renewals thereof shall hereafter be referred to as the
“Term.”
2.COMPENSATION.
(a)Salary. Executive shall be paid a base salary of not less than four hundred
ninety seven thousand four hundred seventy four dollars and eighty eight cents
($497,474.88) per year, payable in periodic installments by FLIMCO in accordance
with its normal payroll practices.
(b)Bonus. For each fiscal year during the Term in which Executive is employed by
the Company as of the last day of such fiscal year, Executive shall be eligible
to receive a discretionary bonus (each, a “Bonus”) in an amount as the Board of
Directors of the Parent Company (the “Board”) (other than Executive, if
Executive is a member of the Board), in its discretion, may determine based on
Executive’s performance during such fiscal year. Any Bonus awarded for a fiscal
year shall be paid by FLIMCO at the time or times provided by the Parent Company
bonus plan in effect for such fiscal year.
(c)Vacation, Benefits. During the Term Executive shall also be entitled to
participate in all employee benefit plans, to other fringe benefits generally
available to executive employees of the Parent Company and its subsidiaries at
the employer’s expense. Executive will be entitled to a total of four (4) weeks
of paid vacation per annum (not subject to carry over to subsequent years),
which will be pro-rated for the first and last year of the Term;
(d)Expense Reimbursements. Executive will be entitled to business expense
reimbursement for all reasonable business expenses upon the presentation of
reasonably itemized statements of such expenses in accordance with the
Companies’ policies and procedures. The amount of expenses eligible for
reimbursement during any tax year of Executive shall not affect the expenses
eligible for reimbursement in any other tax year. The right to reimbursement
provided in this Agreement is not subject to liquidation or exchange for another
benefit. In no event shall the reimbursement of an eligible expense occur later
than the earlier of (i) six (6) months from the date of incurrence and (ii) the
end of the calendar year following the calendar year in which such expense was
incurred.
(e)Withholdings and Deductions. All payments and compensation under this
Agreement shall be subject to all required federal, state and local withholdings
and deductions, and such deductions as Executive may instruct FLIMCO to take
that are authorized by applicable law.





--------------------------------------------------------------------------------





(f)Claw-Back. Executive acknowledges that to the extent required by applicable
law or written company policy adopted by the Board to implement the requirements
of such law (including without limitation Section 304 of the Sarbanes Oxley Act
and Section 954 of the Dodd Frank Act), any bonus and other incentive
compensation (if any) shall be subject to any clawback, forfeiture, recoupment
or similar requirement (“Clawback Rights”) as the Board may determine in its
sole discretion is necessary or desirable to implement such law or policy. The
Company may only exercise Clawback Rights with respect to any bonus and other
incentive compensation received during the three completed fiscal years
immediately preceding the date on which the Company is required to prepare an
accounting restatement and, if applicable, any transition period resulting from
a change in fiscal year within or immediately following the three completed
fiscal years.
3.DUTIES. Executive shall report exclusively and directly to the Chief Executive
Officer of the Parent Company (“CEO”), and to the Boards of Directors of the
Companies (the “Companies Boards”). Executive shall perform all duties normally
associated with the position of President and Chief Executive Officer, and such
other reasonable duties as may be assigned to him by the CEO, including without
limitation overseeing subsidiaries of the Companies. Executive will devote his
entire working time, attention, and energies to carrying out and fulfilling his
duties and responsibilities under this Agreement. Executive agrees to abide by
all policies applicable to employees of the Parent Company and the Companies
adopted by their respective boards of directors. Executive represents that he is
able and willing to engage routine business travel as is necessary to perform
his duties as President and CEO and to further the Parent Company’s and the
Companies’ business interests.
4.CONFIDENTIAL INFORMATION AND PRIVILEGED INFORMATION.
(a)Executive will not at any time during the Term or thereafter:
(i)reveal, divulge, or make known to any person, firm, or corporation or use for
his personal benefit or the benefit of others (except the Companies, the Parent
Company, James River Group Holdings, Ltd. (“Holdings”), and any of Holdings’
other direct or indirect subsidiaries (hereinafter referred to as “Affiliates,”
and all of the foregoing, the “Holdings Group”)), directly or indirectly, any
confidential or proprietary information received or developed by him during the
course of his employment. For the purposes of this Section 4(a)(i) confidential
and proprietary information (“Confidential Information”) shall be defined to
mean (1) all historical and pro forma projections of loss ratios incurred by the
Holdings Group; (2) all historical and pro forma actuarial data relating to the
Holdings Group; (3) historical and pro forma financial results, revenue
statements, and projections for the Holdings Group; (4) all information relating
to the Holdings Group’s systems and software (other than the portion thereof
provided by the vendor to all purchasers of such systems and software); (5) all
information relating to SIC’s unique underwriting approach; (6) all information
relating to plans for, or internal or external discussions regarding,
acquisitions of or mergers with any business or line of business; (7) non-public
business plans; (8) all other information relating to the financial, business,
or other affairs of the Holdings Group including their customers; and (9) any
information about any shareholder of Holdings or any of its Affiliates, or any
of their officers or employees, that has been furnished or made available to
Executive as a result of his position with the Companies. Section 4(a)(i) shall
not apply to Executive following the termination of his employment with the
Parent Company and the Companies with respect to any Confidential Information
known or made generally available to the general public or within the industry
by persons other than Executive or a person acting with or at the request of
Executive; or
(ii)reveal, divulge, or make known to any person, firm, or corporation, or use
for his personal benefit or the benefit of others (except the Holdings Group),
directly or indirectly, the name or names of any Customers (as defined in
Section 5 below) of the Holdings Group, nor will he reveal, divulge, or make
known to any person, firm, or corporation or use for his personal benefit or the
benefit of others (except the Holdings Group), directly or indirectly, any trade
secrets or any knowledge or information concerning any business methods or
operational procedures engaged in by the Holdings Group (collectively,
“Privileged Information”); provided, however, the restrictions set forth in this
Section 4(a)(ii) shall not apply to Executive following the termination of his
employment with the Parent Company and the Companies with respect to any
Privileged Information known or made generally available to the general public
or within the industry by persons other than Executive or a person acting with
or at the request of Executive.
(b)Notwithstanding any provision of this Agreement to the contrary, under 18
U.S.C. §1833(b), “An individual shall not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (A) is made (i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (B)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.” Nothing in this Agreement or any other
policy of the Companies is intended to conflict with this statutory protection,
and no director, officer, or member of management has the authority to impose
any rule to the contrary.





--------------------------------------------------------------------------------





5.NON-COMPETITION.
(a)Executive acknowledges and agrees that as the Companies’ President and CEO
(i) he will be responsible for and directly involved in developing goodwill and
relationships for the benefit of the Companies with Agents, Customers, and
Fronting/Program Business Relationships (all as defined below), including
personal contact with Agents, Customers, and Fronting/Program Business
Relationships, and supervising others who develop and maintain Agent, Customer,
and Fronting/Program Business Relationship goodwill and relationships; (ii) he
will be provided and have access to the Holdings Group’s Confidential
Information and Privileged Information, and will be compensated for the
development, and supervising the development, of the same; (iii) he will be
responsible for and directly involved in developing goodwill and relationships
for the benefit of the Holdings Group with Fronting/Program Business
Relationships; and (iv) he will have unique insight into and knowledge of the
skills, talents and capabilities of the Companies’ key employees. Executive also
acknowledges and agrees that at the inception of his employment with the
Companies it was agreed that he would be bound by noncompetition restrictions.
(b)Executive agrees that during his employment by the Parent Company and the
Companies he will not compete against the Holdings Group in any manner,
including without limitation by engaging in, or by assisting any other person or
entity to engage in, or by having an ownership interest in, any Competitive
Business (as defined below) in the Territory (as defined below), or by engaging
in any conduct described in clauses (b)(i), (ii), (iii), (iv), (v), (vi), (vii)
or (viii) below. Executive further agrees that after his employment by the
Parent Company and the Companies ends, he will not during the Restricted Period
(as defined below):
(i)be employed in any management, customer relationship or sales capacity by any
insurance company that engages in Competitive Business in the Territory (as
defined below) to provide services to or on behalf of such insurance company in
the Territory that compete with the Companies’ products or services;
(ii)be employed in any management, customer relationship or sales capacity by
any entity that was a Fronting/Program Business Relationship during the Final
Year to provide services to or on behalf of such Fronting/Program Business
Relationship in the Territory;
(iii)solicit any entity that was a Fronting/Program Business Relationship during
the Final Year to produce, underwrite and/or administer insurance policies in
the Territory on behalf of an insurance company that competes against any of the
Companies or any Protected Holdings Group Company in the Territory;
(iv)solicit any Customer to buy any insurance products or services offered in
the Territory by the Companies during the Final Year;
(v)solicit any Prospective Customer to buy any insurance products or services
offered in the Territory by the Companies during the Final Year;
(vi)solicit any Agent doing business in the Territory (A) to assist any
individual or entity who was a customer of the Companies during the Final Year
to obtain any insurance products or services that compete with any insurance
products and services offered by the Companies in the Territory, or (B) to make
referrals on behalf of such customers with respect to such insurance products or
services that compete with any insurance products and services offered by the
Companies in the Territory;
(vii)induce or persuade any Agent, Customer or Fronting/Program Business
Relationship not to do business with, or to switch business from, or reduce
business with, the Companies or any Protected Holdings Group Company; or
(viii)solicit, or assist others in soliciting, Key Employees (as defined below)
to either leave the Companies or to engage in a Competitive Business.
(c)For purposes of this Agreement, the following capitalized terms shall have
the meanings set forth below:
(i)“Agent” shall mean any insurance agent, insurance broker, wholesale agent,
general agent, or other person (A) who acted on behalf of any customer of the
Companies to obtain insurance from the Companies, or who referred any insurance
business to the Companies, during the Final Year, and (B) with respect to which
either Executive had (I) Confidential Information or Privileged Information or
(II) account responsibility either directly or through managing employees with
such account responsibility.
(ii) “Competitive Business” shall mean the insurance business of acquiring,
holding, and/or underwriting (A) individual risk workers’ compensation
insurance, or (B) other specialty admitted fronting/program insurance business.





--------------------------------------------------------------------------------





(iii) “Customer” shall mean any of the customers of the Companies who purchased
insurance products that were in effect in the Final Year from, or were provided
services by, the Companies, and both (A) were among the Companies’ 100 largest
clients (in terms of aggregate premium payments to the Companies) during the
Final Year, and (B) with respect to which Executive had relationship
responsibilities or direct contact, or access to Confidential Information or
Privileged Information relating to the customer.
(iv)“Final Year” means the twelve month period immediately preceding Executive’s
last day of employment with the Parent Company and the Companies.
(v)“Fronting/Program Business Relationship” means a general managing agent or
program administrator that has a contractual relationship with any of the
Companies or any Protected Holdings Group Company to produce, underwrite and/or
administer insurance policies on behalf of such company.
(vi)“Key Employees” shall mean any executive, managerial, sales, marketing, or
supervisory level employees of the Companies under Executive’s direct or
indirect management authority during the Final Year.
(vii)“Prospective Customer” shall mean any potential customer of the Companies
who was actually engaged in discussions with any of the Companies during the
Final Year (either directly or through an Agent) to purchase insurance products
or services from the Companies, and both (A) would have been among the
Companies’ 100 largest clients on an annualized basis (in terms of aggregate
premium payments to the Companies) had the insurance been purchased, and (B)
Executive was actively involved in such discussions, provided, however, a
Prospective Customer does not include any such potential customer that decided
to discontinue discussions with the Companies, and notified the Companies of
that decision, before Executive’s last day of employment.
(viii)“Protected Holdings Group Company” shall mean any Holdings Group insurance
company (other than the Companies) that: (A) was a party to a contractual
relationship with a Fronting/Program Business Relationship in effect in the
Final Year; and (B) Executive was involved in obtaining such contractual
relationship with such Holdings Group company.
(ix)“Restricted Period” shall mean eighteen (18) months, except that in the
event of “Company Non-Renewal Termination” (as defined herein), “Restricted
Period shall mean twelve (12) months.
(x)“Territory” shall mean, (A) with respect to clauses (b)(i), (iv), (v) and
(vi) above, each and every state or other United States jurisdiction
(“State(s)”) where any of the Companies is authorized to underwrite, and was
actually engaged in underwriting during the Final Year, individual risk workers’
compensation insurance or other specialty admitted fronting/program insurance
business; and (B) with respect to clauses (b)(ii) and (iii) above, each and
every State where any of the Companies or a Protected Holdings Group Company is
authorized to underwrite insurance, and was actually engaged in underwriting
insurance through a Fronting/Program Business Relationship during the Final
Year.
(d)The restrictions contained in this Section 5 shall not prevent: (i) the
ownership by Executive of not more than three percent (3%) of the securities of
any class of any corporation, whether or not such corporation is engaged in any
Competitive Business, which are publicly traded on any securities exchange or
any “over the counter” market; or (ii) after Executive’s employment by the
Parent Company and the Companies ends, Executive’s being employed by a
subsidiary or division of an insurance company that engages in Competitive
Business as long as both (A) such subsidiary or division does not engage in
Competitive Business in the Territory, and (B) Executive does not provide
services to or assist the subsidiaries or divisions of such company that engage
in Competitive Business in the Territory.
6.TERMINATION. Executive’s employment hereunder shall terminate under the
following circumstances:
(a)Termination for Cause. The Parent Company may terminate the employment of
Executive for Cause at any time by providing written notice to Executive
specifying the cause of the termination. For the purposes of this Agreement,
“Cause” means that: (i) Executive willfully violated Sections 4 or 5 of this
Agreement; (ii) Executive grossly neglected his duties hereunder; (iii)
Executive was convicted of a felony or a crime involving moral turpitude
(meaning a crime that includes the commission of an act of depravity,
dishonesty, or bad morals); (iv) Executive has committed an act of dishonesty,
fraud, or embezzlement against any entity in the Holdings Group; (v) Executive
willfully and/or knowingly breached this Agreement in any material respect or
willfully violated the Parent Company’s or the Companies’ written policies which
have been provided to him; or (vi) Executive willfully failed or refused to
follow the lawful instructions of the CEO or any of the Companies Boards that
are consistent with this Agreement (“Insubordination”). In the event that the
Parent Company provides written notice of termination for Cause pursuant to
Section 6(a)(ii) or (vi), Executive shall be entitled to cure any alleged
neglect of his duties or Insubordination, to the extent curable, within thirty
(30) days of receiving written notice from the Company specifying the factual
basis for its belief that Executive grossly neglected his duties hereunder or
engaged in Insubordination. If





--------------------------------------------------------------------------------





Executive is terminated for Cause, Executive’s compensation shall terminate on
the date of such termination, and all equity awards, whether vested or unvested
at that time, shall be immediately forfeited and canceled effective as of the
date of such termination.
(b)Company Termination Without Cause. The Parent Company may terminate Executive
at any time without Cause, with or without prior notice. If (i) the Parent
Company delivers a timely Non-Renewal Notice and Executive has not timely
delivered a timely Non-Renewal Notice, (ii) Executive continues in employment
with the Parent Company through the last day of the Term and (iii) the parties
have not executed a written agreement applicable to Executive’s employment after
the expiration of the Term, the Executive’s employment shall terminate on the
last day of the Term (a “Company Non-Renewal Termination”).
(c)Termination by Executive for Good Reason. Executive may, at his option,
terminate this Agreement for Good Reason in accordance with the terms of this
Section 6(c). “Good Reason” shall mean the occurrence of any one or more of the
following events without the prior consent of Executive:
(i)A material diminution in Executive’s authority, duties or responsibilities,
or requiring Executive to report directly to a person or persons other than (x)
the Parent Company’s CEO or the Board, or (y) the Companies’ Boards;
(ii)A diminution in Executive’s Base Salary; or
(iii)Any action or inaction by the Parent Company or the Companies which
constitutes a material breach of the terms of this Agreement;
and, in each case, the failure by the Parent Company or the Companies, as
applicable, to cure such condition within the thirty (30) day period after
receipt of written notice from Executive specifying in detail the factual basis
for his belief that he has Good Reason to resign (“Good Reason Notice”).
Executive must deliver a Good Reason Notice to the Parent Company and the
Companies within thirty (30) calendar days after the initial existence of a Good
Reason condition, and, if the Parent Company or the Companies, as applicable,
fails to timely cure such Good Reason condition, Executive must terminate his
employment within one year after the initial existence of such Good Reason
condition, and any failure by Executive to timely comply with either of these
requirements shall constitute a waiver of Executive’s right to resign for Good
Reason for such condition.
(d)Termination due to Death or Disability. Executive’s employment hereunder
shall terminate upon his death. The Parent Company may terminate Executive’s
employment if he is prevented from performing his responsibilities under this
Agreement because of “Disability.” A “Disability” means that Executive is unable
to engage in any substantial gainful activity by reason of a medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident or
disability insurance benefit plan covering Executive (“Disability Plan”). If
Executive is unable to perform his responsibilities, by reason of any accident,
illness, or mental, or physical impairment, for a period that is reasonably
anticipated by the Parent Company to be longer than the waiting period in the
Disability Plan, then, at the Parent Company’s request, Executive shall promptly
apply for such income replacement benefits.
(e)Expiration of Term. If (i) Executive delivers a timely Non-Renewal Notice
pursuant to Section 1 (whether or not the Parent Company has timely delivered a
timely Non-Renewal Notice), (ii) Executive continues in employment with the
Parent Company through the last day of the Term, and (iii) the parties have not
executed a written agreement applicable to Executive’s employment after the
expiration of the Term, the Executive’s employment shall terminate on the last
day of the Term (“Executive Non-Renewal Termination).
7.COMPENSATION AND BENEFITS UPON TERMINATION.
(a)If, during the Term, the Parent Company terminates Executive’s employment
without Cause, there is a Company Non-Renewal Termination, or Executive
terminates his employment for Good Reason, then:
(i)as soon as practicable following such termination but no later than ten (10)
days after the Termination Date (as defined below), FLIMCO shall pay to
Executive his accrued but yet unpaid base salary earned through the Termination
Date and any accrued, but unused vacation pay through the Termination Date (the
“Accrued Obligations”);
(ii)within forty-five (45) days following the Termination Date, FLIMCO shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date;





--------------------------------------------------------------------------------





(iii)subject to the execution and delivery of a general release (which release
shall not alter or result in the waiver of Executive’s right to exercise the
portion of any stock option or other equity award that vested through the
Termination Date, or any rights under this Section 7(a)) in a form acceptable to
the Parent Company within forty five (45) days after the Termination Date (the
“Release Expiration Date”), which release has not been revoked, Executive is
entitled to receive:
(A)In the event of a termination without Cause or for Good Reason (I) before or
12 months or more after a Change in Control (as defined in Section 7(d)), an
amount equal to Executive’s base salary for a period of eighteen (18) months
after the Termination Date, or (II) within twelve (12) months after a Change in
Control, an amount equal to Executive’s base salary for a period of thirty (30)
months after the Termination Date, or (B) in the event of a Company Non-Renewal
Termination, an amount equal to Executive’s base salary for a period of twelve
(12) months after the Termination Date, which, in any case shall be paid in
periodic installments in accordance with FLIMCO’s normal payroll practices in
effect as of the Termination Date commencing on the first payroll cycle which is
at least ten (10) business days after the 45th day after the Termination Date;
(B)the continuation of coverage under all employee benefit insurance plans in
which Executive was a participant as of the Termination Date, to the extent such
post-employment coverage is authorized by such plans, at FLIMCO’s expense for
the period of eighteen (18) after the Termination Date (for a termination
without Cause or for Good Reason) or the period of twelve (12) months after the
Termination Date (for a Company Non-Renewal Termination), provided, however if
post-employment coverage is not authorized under such health insurance plan,
then FLIMCO will pay Executive the premium cost for health insurance coverage
that FLIMCO would have paid if Executive had continued being a participant in
such health insurance plan during the applicable 12 month or 18 month period;
and
(C)any unpaid discretionary bonus awarded to Executive for the year prior to the
year in which the Termination Date occurs, which shall be paid in a lump sum on
the normal bonus payment date for Parent Company bonuses for such preceding
fiscal year.
(iv)In the event that Executive fails to execute the Release on or prior to the
Release Expiration Date, Executive shall not be entitled to any payments or
benefits pursuant to Section 7(a)(iii). Notwithstanding the foregoing, if the
Release could become effective during the calendar year following the calendar
year of the Termination Date, then no such payments that constitute “deferred
compensation” under Internal Revenue Code Section 409A shall be made earlier
than the first day of the calendar year following the calendar year of the
Termination Date.
(b)If Executive’s employment is terminated as a result of death or by the Parent
Company for Cause or because of Disability, or if a termination of employment
occurs pursuant to Section 6(e) as a result of Executive’s delivering a timely
Non-Renewal Notice:
(i)within ten (10) days following the Termination Date, FLIMCO shall pay to
Executive the Accrued Obligations; and
(ii)within forty-five (45) days following the Termination Date, FLIMCO shall
reimburse Executive for reasonable expenses incurred, but not paid prior to the
Termination Date.
(c)Except for payments provided under Sections 7(a)(i), 7(a)(ii), and 7(b), all
compensation and benefits paid pursuant to this Section 7 shall cease and
Executive shall promptly return any amount paid under Section 7(a)(iii) to
FLIMCO if Executive violates any of the terms of Sections 4 or 5 above during
the Restricted Period. In addition to these remedies, the Parent Company, the
Companies and the Holdings Group shall have all other remedies provided by this
Agreement and by law for the breach of Sections 4 or 5 above.
(d)For purposes of this Agreement, “Termination Date” means the date of
Executive’s “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
promulgated thereunder (“Section 409A”). For purposes of this Agreement, “Change
in Control” means (and, for purposes of this definition only, capitalized terms
have the meaning defined in the James River Group Holdings, Ltd. 2014 Long-Term
Incentive Plan, as amended) the first to occur of the following events:
i.
the purchase or other acquisition (other than from the Company), in a single
transaction or series of related transactions, by any person, entity or group of
persons, within the meaning of Section 13(d) or 14(d) of the Exchange Act
(excluding, for this purpose, the Company or its subsidiaries or any employee
benefit plan of the Company or its subsidiaries), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Act) of 50% or more of
either the then-outstanding Shares or the combined voting power of the Company’s
then-outstanding voting securities entitled to vote generally in the election of
directors;






--------------------------------------------------------------------------------





ii.
consummation of a reorganization, merger, amalgamation or consolidation
involving the Company, in each case with respect to which persons who were the
shareholders of the Company immediately prior to such reorganization, merger,
amalgamation or consolidation do not, immediately thereafter, own more than 50%
of, respectively, the Shares and the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, amalgamated
or consolidated corporation’s then-outstanding voting securities; or

iii.
a liquidation or dissolution of the Company, or the sale of all or substantially
all of the assets of the Company; provided, however, an event described above
shall be considered a Change in Control hereunder only if it also constitutes a
“change in control event” under Section 409A of the Code, to the extent
necessary to avoid the adverse tax consequences thereunder with respect to any
payment subject to Section 409A of the Code.

(e)Executive’s rights with respect to the vesting and exercise after the
Termination Date, of any stock option or vesting of any other equity award shall
be governed by any applicable award agreement and the James River Group
Holdings, Ltd. Long-Term Incentive Plan, as amended.
8.409A COMPLIANCE. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements
Section 409A and applicable Internal Revenue Service guidance and Treasury
Regulations issued thereunder (and any applicable transition relief under
Section 409A). Notwithstanding anything else contained in this Agreement to the
contrary, if Executive is a “specified employee” under Holdings’ specified
employee policy as in effect on the Termination Date, or if no such policy is
then in effect, within the meaning of Section 409A, any payment required to be
made to Executive hereunder upon or following the Termination Date shall be
delayed until after the six-month anniversary of Executive’s “separation from
service” (as such term is defined in Section 409A) to the extent necessary to
comply with, and avoid imposition on Executive of any additional tax, interest,
or penalty imposed under, Section 409A. Should payments be delayed in accordance
with the preceding sentence, the accumulated payment that would have been made
but for the period of the delay shall be paid in a single lump sum during the
ten (10) day period following the six-month anniversary of the Termination Date.
Each payroll period payment described in Section 7(a)(iii)(A) shall be treated
as a separate payment for purposes of Section 409A.
9.UNIQUENESS OF SERVICES; ACKNOWLEDGEMENTS. Executive acknowledges that the
services to be rendered under the provisions of this Agreement are of a special,
unique, and extraordinary character; involve access to and development of
Confidential Information and Privileged Information; involve developing and
protecting customer relationships and goodwill; and that it would be difficult
or impossible to replace such services and that, by reason thereof, Executive
agrees and consents that if he violates any of the provisions of Sections 4 and
5 of this Agreement, the Parent Company, the Companies and/or any entity in the
Holdings Group, in addition to any other rights and remedies available under
this Agreement or otherwise, shall be entitled to an injunction to be issued by
a court of competent jurisdiction restricting Executive from committing or
continuing any violation of Sections 4 and 5 of this Agreement.
10.FURTHER ACKNOWLEDGEMENTS. Executive further acknowledges and agrees that the
restrictions contained in Sections 4 and 5 above are reasonable and necessary to
protect the legitimate interest of the Holdings Group, in view of, among other
things, the short duration of the restrictions; the narrow scope of the
restrictions; the Holdings Group’s interests in protecting its trade secrets,
Confidential Information, and Privileged Information (which Executive agrees
would be useful to competitors for more than eighteen (18) months) and its
customer relationships and goodwill; Executive’s background and capabilities
which will allow him to seek and accept employment without violation of the
restrictions; and Executive’s entitlements under this Agreement. If any
provision contained in Sections 4 or 5 above is adjudged unreasonable by a court
of competent jurisdiction or arbitrator in any proceeding, then such provision
shall be deemed modified as provided in Sections 4 or 5 above or by reducing the
scope of such provision, the period of time during which such provision is
applicable and/or the geographic area to which such provision applies, to the
extent necessary for such provision to be adjudged reasonable and enforceable.
11.NOTICES. Any notices provided for or permitted by this Agreement shall be in
writing and shall be deemed to have been duly given when delivered in person or
three (3) days after it is mailed if delivered by registered or certified mail,
return receipt requested, postage prepaid, addressed to the party for whom
intended at such party’s address set forth above (for the Parent Company) or to
the address listed in the Parent Company’s records (for Executive), or to such
other address as such party may designate by notice in writing given in the
manner provided herein.
12.SECTION HEADINGS. The section heading in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.
13.ENTIRE AGREEMENT; AMENDMENTS; COUNTERPARTS. This Agreement constitutes the
entire agreement and understanding among Executive, the Parent Company and the
Companies with respect to the subject matter





--------------------------------------------------------------------------------





hereof and shall supersede any and all other prior agreements and
understandings, whether oral or written, relating thereto or the employment of
Executive by the Parent Company and the Companies. This Agreement may not be
rescinded, modified, or amended, unless an amendment is agreed to in a writing
signed by Executive and by an officer of the Parent Company specifically
authorized by the Board (other than Executive), and any waiver shall be set
forth in writing and signed by the party to be charged. This Agreement may be
executed in any number of counterparts, including by facsimile, each of which
shall be an original, but all of which together shall constitute one and the
same instrument.
14.PARTIAL INVALIDITY. The invalidity or unenforceability, by statute, court
decision, or otherwise, of any term or condition of this Agreement shall not
affect the validity or enforceability of any other term or condition hereof.
15.GOVERNING LAW. This Agreement shall be construed and administered in
accordance with the laws of North Carolina, without regard to the principles of
conflicts of law which might otherwise apply.
16.ASSIGNABILITY. This Agreement may not be assigned by Executive, and any
purported assignment by Executive shall be null and void. All of the terms and
conditions of this Agreement shall be binding upon and inure to the benefit of
the Parent Company and its successors (including without limitation any
successor to the Parent Company’s business as the result of a merger or
consolidation of the Parent Company, whether or not the Parent Company survives
such merger or consolidation) and assigns. Successors to the Company shall
include, without limitation, any corporation or corporations acquiring, directly
or indirectly, all or substantially all of the assets of the Parent Company
whether by merger, consolidation, purchase, or otherwise and such successor
shall thereafter be deemed the “Parent Company” for purposes hereof. .
17.DISPUTE RESOLUTION.
(a)Arbitration. In the event of disputes between the parties with respect to the
terms and conditions of this Agreement, such disputes shall be resolved by and
through an arbitration proceeding to be conducted under the auspices of the
American Arbitration Association (or any like organization successor thereto) in
Raleigh, North Carolina; provided, however, that either party may seek temporary
or preliminary injunctive relief with respect to appropriate matters (including,
without limitation, enforcement of Sections 4 and 5 above) from a court in aid
of arbitration. Such arbitration proceeding shall be conducted pursuant to the
commercial arbitration rules (formal or informal) of the American Arbitration
Association in as expedited a manner as is then permitted by such rules (the
“Arbitration”). Both the foregoing agreement of the parties to arbitrate any and
all such claims, and the results, determination, finding, judgment, and/or award
rendered through such Arbitration, shall be final and binding on the parties to
this Agreement and may be specifically enforced by legal proceedings.
(b)Procedure. Such Arbitration may be initiated by written notice from either
the Parent Company or Executive to the other which shall be a compulsory and
binding proceeding on each party. The Arbitration shall be conducted by an
arbitrator selected in accordance with the procedures of the American
Arbitration Association. Time is of the essence of this arbitration procedure,
and the arbitrator shall be instructed and required to render his or her
decision within thirty (30) days following completion of the Arbitration.
(c)Venue and Jurisdiction. Any action to compel arbitration hereunder or
otherwise relating to this Agreement shall be brought exclusively in either a
state court or federal court located in Raleigh, North Carolina, provided that,
with respect to an action brought in North Carolina, if a federal court has
jurisdiction over the subject matter thereof, then such action shall be brought
in federal court, and the Parent Company, the Companies and Executive hereby
irrevocably submit with regard to any such action or proceeding for itself and
in respect to its property, generally and unconditionally, to the jurisdiction
of the aforesaid courts.
(d)Waiver of Jury Trial. IN THE EVENT OF ANY LITIGATION WITH RESPECT TO ANY
MATTER CONNECTED WITH THIS AGREEMENT OR THE AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREUNDER ALL OF THE PARTIES HERETO WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
    





--------------------------------------------------------------------------------





Kindly indicate your acceptance of this Agreement by signing and returning a
copy of this letter to me.
Very truly yours,
James River Group, Inc.




By: /s/ Robert P. Myron________________
Name: Robert P. Myron        
Title:     Chief Executive Officer


ACCEPTED AND AGREED TO THIS 13 DAY OF APRIL, 2018
Stonewood Insurance Company




By: /s/ Sarah Doran____________________
Name: Sarah Doran    
Title:     Chairman


Falls Lake Insurance Management Company, Inc.




By: /s/ Sarah Doran_____________________
Name: Sarah Doran    
Title:    Chairman


Falls Lake National Insurance Company




By: /s/ Sarah Doran_____________________
Name: Sarah Doran    
Title:     Chairman


Falls Lake General Insurance Company




By: /s/ Sarah Doran______________________
Name: Sarah Doran    
Title:    Chairman


Falls Lake Fire and Casualty Company




By: /s/ Sarah Doran_______________________
Name: Sarah Doran    
Title:    Chairman




/s/ Steven J. Hartman 4/9/2018____________
Steven Hartman



